 

EXHIBIT 10.22

[tex10-22.jpg]

 

  Equifax Inc.   1550 Peachtree Street, N.W.   Atlanta, Georgia 30309   (404)
885-8300 December 21, 2012  

 

Mr. Richard F. Smith

1550 Peachtree Street, N.W.

Atlanta, GA 30309

 

Re:     Employment Agreement with Equifax Inc.

 

Dear Rick:

 

This letter relates to your Employment Agreement with Equifax Inc., dated
September 23, 2008 (the “Employment Agreement”). Certain provisions of the
Employment Agreement relating to the payments and benefits you are entitled to
receive upon termination of employment are subject to the rules under Section
409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended. Also, in
order to receive the payments and benefits under the Employment Agreement, you
are required to execute a Release substantially in the form attached to the
Employment Agreement.

 

The IRS rules under Section 409A take the position that where the receipt of
severance pay or other compensation after termination of employment is
contingent upon the executive’s execution of a release there is a potential
violation of Section 409A because the executive can manipulate the timing of the
payment by when he or she executes the release (e.g., where the executive is
terminated late in the calendar year). The penalties for noncompliance with
Section 409A are substantial, including a 20% additional income tax on the
severance payments. Because this rule relating to releases was not anticipated
by many companies, the IRS has provided a correction period through December 31,
2012 to modify existing agreements.

 

Accordingly, Equifax Inc. hereby modifies the “within 60 days after the
Executive incurs a ’separation from service’” language in Section 8(a)(i) and
Section 9(a)(ii) of the Employment Agreement to read in each case “on the 60th
day after the Executive incurs a ’separation from service’”. This modification
is effective as of the date of this letter.

 

As you may be aware, Section 409A generally requires a delay for six months in
the commencement of severance payments to high level executives. This provision
is set forth in Section 8(f) of your Employment Agreement. As a result, the
modification in this letter, while required by Section 409A, will have no impact
on the date you actually receive any severance payments.

 

 

 

 

Mr. Richard F. Smith

December 21, 2012

Page 2

 

Please contact the undersigned if you have any questions relating to this
letter.

 

  EQUIFAX INC.       By: /s/ L. Phillip Humann     L. Phillip Humann, Chairman  
  Compensation, Human Resources &     Management Succession     Committee of the
Board of Directors

 

Acknowledged and Agreed to on December 21, 2012

 

/s/ Richard F. Smith   Richard F. Smith  

 

 

 

